DYKMAN, J.
(concurring.) This is an action for the recovery of commissions for the sale of the steam ferry boat F. P. James. The claim was contested upon two grounds—First, that the plaintiff was not employed to make the sale; and, second, that the sale was not made by him. There was no direct proof of employment, but there was testimony and there were circumstances from which an employment might fairly be inferred. There was much conflict in the testimony, but the case was one peculiarly for the jury, and it was submitted in a plain and correct charge by the trial judge, and both questions were found in favor of the plaintiff. The counsel for the respondent’ took the position that there was no certificate that the case contained all the evidence, but the point was waived on the argument, and we have examined the case as though it contained all the testimony. There being testimony sufficient to sustain the verdict, we cannot interfere with the verdict. The judgment and order denying the motion for a new trial upon the minutes of the court should be affirmed, with costs.